      Case 2:20-mj-05304-DMF Document 42 Filed 01/19/21 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   MONICA B. KLAPPER
     Assistant United States Attorney
 4   Arizona State Bar No. 013755
     Monica.Klapper@usdoj.gov
 5
     GARY M. RESTAINO
 6   Assistant United States Attorney
     Arizona State Bar No. 017450
 7   Gary.Restaino@usdoj.gov
 8   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 9   Phoenix, Arizona 85004-4408
     Telephone: (602) 514-7500
10   Attorneys for Plaintiff
11                       IN THE UNITED STATES DISTRICT COURT
12                            FOR THE DISTRICT OF ARIZONA
13
     United States of America,                                    20-5304MJ
14
                          Plaintiff,                  UNITED STATES’ NOTICE OF
15                                                    AUTOMATIC EXTENSION OF
              vs.                                   SPEEDY TRIAL ACT TIME LIMIT
16
17   Ira J. Gaines,
18   Eric J. Miller,
19   Sue L. McCluskey, and
20   David M. Rees,
21                        Defendants.
22         On December 15, 2020, a complaint was lodged charging Defendants with
23   conspiracy and fraud-related offenses. On or about December 17, 2020, Defendant Gaines
24   was arrested and Defendants Miller, McCluskey, and Reese were each served a summons.
25   Although 18 U.S.C. § 3161(b) requires an indictment to issue within 30 days from a
26   defendant’s arrest or the service of a summons, District of Arizona General Order 20-40
27   (issued November 19, 2020) suspended all grand jury proceedings scheduled to take place
28   after the week of November 23, 2020, until further order of the Court. General Order 20-
      Case 2:20-mj-05304-DMF Document 42 Filed 01/19/21 Page 2 of 3




 1   40 was issued to address the same public health concerns related to COVID-19 described
 2   in prior general orders. General Order 20-10 (issued March 13, 2020), for example, first
 3   described the public health emergency created by COVID-19, and General Order 20-26
 4   (issued May 28, 2020) outlined limited court operations that would be permitted in light of
 5   the pandemic. General Order 20-40 imposes further restrictions on court operations as
 6   necessary for the protection of the public, including the suspension of grand jury
 7   proceedings. A grand jury was last in session in the District of Arizona on November 25,
 8   2020, at 2:30 p.m. No grand jury has been in session for 30 days following the December
 9   17, 2020, arrest or summons of Defendants in this case.
10          The Speedy Trial Act automatically provides for an additional 30 days to seek an
11   indictment “when no grand jury has been in session during [the] thirty-day period”
12   following a defendant’s arrest or summons. 18 U.S.C. § 3161(b). No government motion
13   is required. See United States v. Mann, 701 F.3d 274, 284–85 (8th Cir. 2012) (“The plain
14   language of section 3161(b) is unambiguous: where a grand-jury is not in session during
15   the thirty-day period, ‘the period of time for filing of the indictment shall be extended an
16   additional thirty days.’ 18 U.S.C. § 3161(b). Pursuant to the language of the statute, the
17   extension of time is automatic; no Government motion is required.”)
18          Because no grand jury has been in session in the District of Arizona during the 30
19   days immediately following the December 17, 2020, arrest or summons of Defendants, the
20   United States provides notice that the indictment deadline is automatically extended for 30
21   days from its original deadline, or until February 18, 2021, pursuant to 18 U.S.C. § 3161(b).
22          Respectfully submitted this 19th day of January, 2021.
23                                             MICHAEL BAILEY
24                                             United States Attorney
                                               District of Arizona
25
                                               s/Monica B. Klapper
26
                                               MONICA B. KLAPPER
27                                             GARY M. RESTAINO
                                               Assistant United States Attorneys
28


                                                 -2-
      Case 2:20-mj-05304-DMF Document 42 Filed 01/19/21 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on the 19th day of January, 2021, I electronically transmitted
 3   the attached document to the Clerk’s Office using the CM/ECF System for filing a copy to
 4   all CM/ECF registrants listed as counsel of record.
 5
     s/ Joy Faraj                      _
 6   U.S. Attorney’s Office
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
